EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 14, line 5, “comprises” has been changed to --comprising--.

--END OF AMENDMENT--


Allowable Subject Matter
Claims 14-23 have been allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor fairly teaches the combination of structural features including but not limited to:
(claim 14) a tubular container for explosive devices and/or explosive materials, and/or explosive initiators comprising: a foldable elongate plastic, antistatic and semi-flexible tubular body, having an open end, a longitudinal length defining a longitudinal axis, and a closed end; and a tip configuration, particularly, comprising a tip insert that is hermetically sealed to the closed end of the tubular body configuration that seals the closed end and facilitates the insertion of the tubular body into a natural borehole; wherein the longitudinal length of the tubular body is sufficient to allow the open end to extend out of the borehole to receive an explosive device and/or explosive materials and/or explosive initiators, therein; and,
(claim 22) a tubular container for explosive devices and/or explosive materials, and/or explosive initiators comprising: a foldable elongate plastic, antistatic and semi-flexible tubular body, having an open end, a longitudinal length defining a longitudinal axis, and a closed end; particularly, the closed end having a tip configuration that seals the closed end, particularly, wherein the tip configuration comprises: an oval protrusion, or a protrusion having the shape of a slot-head screwdriver tip, both formed by a heat-fusing edges of the closed end of the tubular body and facilitates the insertion of the tubular body into a natural borehole; wherein the longitudinal length of the tubular body is sufficient to allow the open end to extend out of the borehole to receive an explosive device and/or explosive materials and/or explosive initiators, therein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
27-Sep-21